Citation Nr: 1517988	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-18 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability.

2.  Entitlement to service connection for a chronic right knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from March 2007 to January 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012  rating decision by the Muskogee, Oklahoma, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for chronic disabilities of her low back and right knee.  


FINDINGS OF FACT

1.  The weight of the objective medical evidence does not demonstrate that there is a diagnosis of a chronic low back disability, either presently or at any time during the pendency of the current claim.

2.  The weight of the objective medical evidence does not demonstrate that there is a diagnosis of a chronic right knee disability, either presently or at any time during the pendency of the current claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic low back disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a chronic right knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran's claim of entitlement to service connection for chronic disabilities of her low back and right knee was filed in January 2012.  A VCAA notice letter addressing this claim was dispatched to the Veteran in April 2012, prior to the initial adjudication of the claim in the July 2012 rating decision now on appeal.  The April 2012 letter addressed the issues adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claims, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  In this regard, the Veteran's service treatment records and all relevant and available post-service records from 2012 from VA and private sources pertaining to her medical treatment for her back and knees have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  The Board is satisfied that all pertinent evidence necessary to adjudicate this claim has been obtained.  

During the pendency of the claim, the Veteran underwent a VA orthopedic examination in April 2012 in order to address the nature and etiology of any existing disabilities of the low back and right knee.  The assessments presented were predicated on the pertinent clinical history of the case, to include a review of the Veteran's post-service chiropractic treatment records and consideration of her reported history of onset of chronic low back and right knee symptoms in service.  There are no deficits present which, on their face, render the diagnostic opinions unusable for purposes of adjudicating the claims decided on the merits herein.  Thusly, the Board finds that the April 2012 VA examination report and the diagnoses presented therein are adequate for adjudication purposes with respect to the matters decided on the merits in this appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that a remand of this case for further evidentiary development with regard to these issues is unnecessary.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the back and right knee disability claims decided herein, and thus no additional assistance or notification is required.  Neither the claimant nor her representative has indicated that there was any further outstanding evidence to submit in support of her claims that VA has not already obtained, or has made a good-faith attempt to either provide or obtain for inclusion into the record.  (See September 2013 VA 1-646 Form from the veterans' service organization representing the claimant in this appeal.)   The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of her claims, including being provided with a VA medical examination, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claims for VA compensation for chronic disabilities of the low back and right knee.

II.  Pertinent laws and regulations - service connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board has thoroughly reviewed the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Factual background and analysis: Entitlement to service connection for a chronic low back and right knee disability.

The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he/she files his/her claim for service connection or during the pendency of that claim.  In a case where the claimed disability resolves during the pendency of the claim, VA must make consideration of whether the veteran is still entitled to compensation benefits for that period during which the claimed disability was extent.  VA compensation may be paid for that period in which it was extent if service connection is warranted.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance.

The Veteran's service medical records reflect that she served aboard the aircraft carrier USS John C. Stennis (CVN-74) as an aircraft maintenance technician for a naval strike fighter squadron, during which time she was medically tested on several occasions to certify her qualification to serve on a carrier flight deck.  

According to the Veteran's contentions, she developed chronic disabilities of her lower back and both knees as a result of having to perform repetitive heavy lifting in the pursuit of her naval duties, which reportedly included having to lift and carry heavy chains used to tie down aircraft and equipment to the carrier flight deck.  The Board notes that she is presently service-connected for a chronic orthopedic disability involving only her left knee, which his diagnostically rated a patellofemoral chondromalacia (rated 10 percent disabling).

The Veteran's service treatment records indicate that her lower extremities, spine, and musculoskeletal system were normal at the time of her entry into active naval duty in March 2007.  On a subsequent medical history questionnaire, dated in June 2007, she denied having any history of back or knee trouble.

During service, treatment notes dated 2007 - 2008 show that she received occasional treatment for complaints of bilateral knee pain.  Examination and testing in September 2008 indicated the presence of a meniscal injury of her left knee.  Examination of her right knee was totally asymptomatic, revealing completely normal findings, as her right knee displayed full active range of motion with elicitation of pain during motion and was negative for muscle spasm or tenderness on palpation.  Notwithstanding the aforementioned findings, in March 2009 she was diagnosed with bilateral patellofemoral dysfunction while being treated for complaints of knee pain.  However, a subsequent service treatment note for knee pain, dated in October 2009, shows only a diagnosis of patellofemoral syndrome, left knee.

A June 2010 service treatment note shows that the Veteran expressly denied having a history of back injury in service.  

Service separation examination in August 2010 shows that the Veteran reported having a history of back and knee trouble, with complaints of bilateral knee pain with subjective sensation of instability and a three-year history of low back pain that she associated with heavy lifting.  With regard to the latter history, a service clinician noted that the Veteran "has not scheduled appointments for [treatment of] low back pain."  While noting the Veteran's report of low back pain and knee pain  in the separation examination report summary, objective medical examination revealed normal findings and no diagnosed chronic disability involving her lower extremities, spine, and musculoskeletal system.  The Veteran was separated from active duty in March 2011.

In January 2012, VA received the Veteran's claim for VA compensation for several disabilities, including for chronic disabilities of her low back and right knee.  Thereafter, in support of her claim, she submitted copies of her private chiropractic treatment records, dated in mid-March - early April 2012, showing that she received chiropractic adjustments of her lower back to treat subjective complaints of low back pain, whose alleged onset began in 2008 during active service.  The report of a March 2012 X-ray report associated with her chiropractic treatment revealed that the bony structures of her lumbar spine were essentially normal, with disc spaces that appeared to be well maintained and no evidence of fracture or dislocation of the spinal vertebrae.  Notwithstanding this, in her treatment notes the private chiropractor presented findings of spinous rotation at L3, disc wedging at L3-L4, disc thinning at L5, foraminal encroachment at L5, and a higher pelvic height on the left side by 4.0 millimeters.  The chiropractor's pertinent diagnoses presented in her treatment notes are "lumbar segmental dysfunction," "sacral segmental dysfunction," and "lower extremity dysfunction," although the treatment report does not indicate whether one or both lower extremities are involved.

In late April 2012, the Veteran underwent a VA-authorized medical examination of her spine and knees.  The physician who conducted this examination reported that she reviewed the Veteran's claims file in conjunction with the examination, which included a review of her service treatment records and her post-service private chiropractic treatment records from March - April 2012.  The Veteran reported during the VA examination that she had chronic knee and low back pain whose onset began in active service.  As relevant, X-rays of her lumbosacral spine and right knee were negative for any soft tissue or bony abnormalities.  No arthritis was indicated in the films of her lumbosacral spine, and no arthritis or patellar subluxation was indicated in the imaging studies of her right knee.  

Physical examination of the Veteran's right knee in April 2012 revealed that she enjoyed full range of motion on all planes, with flexion to 140 degrees and extension to zero degrees even after repetitive motion testing, and no objective evidence of painful motion or tenderness on palpation.  Right knee strength was normal and 5/5.  Examination revealed normal right knee joint stability on all points, with no evidence of right patellar subluxation or dislocation, shin splints, tibial stress syndrome, or meniscal injury.  No history of knee surgery was indicated.  The examining physician concluded that the Veteran's right knee was normal and no diagnosis was presented.

Physical examination of the Veteran's lower back and lumbosacral spine revealed normal findings with full range of motion, no objective evidence of painful motion on all planes, and no functional loss due to an inability to perform repetitive motion as a result of pain or fatigue.  While noting the prior findings and diagnoses presented in the 2012 private chiropractic treatment notes, including a finding that the Veteran's spine curved and was offset to the left by 4 millimeters, the examining VA physician concluded that the Veteran's lumbosacral spine was normal and no diagnosis was presented.  In the context of her review of the Veteran's pertinent medical history, including specific reference to the 2012 private chiropractic treatment reports, the VA examiner expressly concluded that the Veteran did not have, nor had she ever been diagnosed with a thoracolumbar spine disability.

The Board has considered the evidence discussed above and concludes that the weight of the objective clinical evidence does not demonstrate that the Veteran has a diagnosis of a chronic low back or right knee disability, either at present or at any time during the pendency of the claim.  Notwithstanding the documented subjective complaints of right knee pain and diagnosis of patellofemoral dysfunction in service, her right knee was normal and without diagnosis at the time of her separation from service in January 2011.  No diagnosis of a chronic right knee disability is demonstrated.  As discussed above, the right knee was completely normal on physical evaluation and X-ray study during the April 2012 VA medical examination and no diagnosis of any chronic disability was presented.  The Veteran has not met the critical element of a service connection claim, which is the objective clinical demonstration of the existence of a current right knee disability, and her claim in this regard must fail.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  


With regard to the Veteran's claim for service connection for a chronic low back disability, her service treatment records show no objective diagnosis of such a disabling condition during active duty or at the time of her separation from naval service, notwithstanding her documented complaints of low back pain during active duty.  Although an April 2012 VA examination has definitively established that the Veteran does not have a current diagnosis of a chronic low back disability, the Board notes that the Veteran filed her claim for VA compensation for a chronic low back disability in January 2012, and that the private chiropractic treatment reports present what appear to be diagnoses of a disabling lumbosacral condition in March -April 2012, which is during the pendency of the claim.  Although on first glance it appears possible that the Veteran could be allowed payment of compensation for a low back disability that was extant for a brief moment shortly after her claim was filed, further discussion of the facts of the case disallows this possibility.  Specifically, the physician who conducted the April 2012 VA examination considered the diagnostic findings of the 2012 private chiropractor and thereafter expressly concluded that the Veteran did not have, nor had she ever been diagnosed with a thoracolumbar spine disability.  In so doing, the VA physician has duly considered and rejected the validity of the private chiropractor's lumbosacral diagnoses.  The Board also finds that her credentials as a physician give her diagnostic opinion far more probative weight than the private chiropractor's diagnostic opinion.  Supporting the VA physician's diagnostic conclusions are the spine X-rays obtained by VA in April 2012, as well as the private spine X-rays obtained in conjunction with chiropractic treatment in March 2012, which both show normal radiographic findings and no evidence of bony or soft tissue pathology.  As such, the Board concludes that the weight of the objective medical evidence does not demonstrate that there is a diagnosis of a chronic low back disability, either presently or at any time during the pendency of the current claim.  The Veteran has therefore not met the critical element of a service connection claim, which is the objective clinical demonstration of the existence of a current low back disability, and her claim in this regard must fail.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

To the extent that the Veteran asserts that her subjective right knee and low back symptoms alone are sufficient to establish the presence of a disabling condition, the Board notes that the United States Federal Circuit Court of Appeals (Federal Circuit) has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  In the case of Sanchez-Benitez v. Principi, 259 F.3d 1356, (2001), the Federal Circuit dismissed the contention that a veteran suffering from pain can mount a claim for disability because of the pain.  The Federal Circuit's holding was that a veteran, absent a disease or injury incurred during service, cannot satisfy the basic compensation statutes found in 38 U.S.C.  §§ 1110 and 1131. 

To the extent that the Veteran attempts to establish a current disabling right knee and lumbosacral diagnosis related to her military service based on her own personal knowledge of medicine and her familiarity with her individual medical history, the Board first notes that she is not shown in the record to be a trained medical clinician.  Neither her military records nor her post-service records indicate that she possesses any formal medical training.  In this regard, her service records reflect a military occupational specialty as a naval aircraft maintenance technician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical existence a chronic disability of her right knee and lumbosacral spine fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present valid medical diagnoses and provide a probative medical opinion linking her alleged right knee and low back disabilities to her period of military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as a chronic musculoskeletal disability of the knee or thoracolumbar spine, which may be presented only by a trained physician or medical specialist in orthopedic or internal medicine.)  Her statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.



Therefore, in view of the foregoing discussion, as the weight of the objective evidence is against the Veteran's claim for VA compensation for a chronic right knee and low back disability, her appeal must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic low back disability is denied.

Service connection for a chronic right knee disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


